Motion Denied; Order filed May 17, 2016.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00870-CR
                                ____________

                      MICHAEL L. PHILLIPS, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 176th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1431290


                                     ORDER

      Appellant is represented by appointed counsel, Joshua Hill. Appellant’s brief
was originally due February 4, 2016. We have granted a total of 90 days’ extension
to file appellant’s brief until May 5, 2016. When we granted the last extension, we
noted that no further extensions would be granted absent exceptional circumstances.
No brief was filed. On May 5, 2016, counsel filed a further request for extension of
time to file appellant’s brief. Counsel did not allege any exceptional circumstances
in the request.

      We deny the request for extension and issue the following order.

      Accordingly, we order Joshua Hill to file a brief with the clerk of this court
on or before June 6, 2016. If counsel does not timely file appellant’s brief as ordered,
the court will issue an order abating the appeal and directing the trial court to conduct
a hearing to determine the reason for the failure to file the brief and the consideration
of sanctions, appointment of new counsel, or other appropriate relief.



                                    PER CURIAM



Panel consists of Justices Busby, Donovan, and Wise